United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2382
                        ___________________________

                                  Adrian L. Dunn

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

 Michael B. Mattivi, Probation Officer; John 1 Doe, Federal Agent; John 2 Doe,
                                Federal Agent

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: October 18, 2013
                             Filed: October 23, 2013
                                  [Unpublished]
                                 ____________

Before LOKEN, BYE, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      Federal inmate Adrian L. Dunn, Sr. appeals the district court’s1 pre-service
dismissal, without prejudice, of his pro se action brought under Bivens v. Six

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
Unknown Named Agents, 403 U.S. 388, 389 (1971) and state law, challenging the
search and seizure of his property. Upon de novo review, see Cooper v. Schriro, 189
F.3d 781, 783 (8th Cir. 1999) (per curiam) (28 U.S.C. § 1915A dismissal), this court
affirms with modification.

       Dunn challenged a search of the residence he shared with his girlfriend. The
search was conducted by the girlfriend’s probation officer, accompanied by two
federal law-enforcement officers. The district court correctly held the girlfriend’s
consent was sufficient to allow a search of the entire premises. See Illinois v.
Rodriguez, 497 U.S. 177, 181, 186 (1990) (search conducted pursuant to consent of
occupant valid as to absent co-occupant who shares, or is reasonably believed to
share, authority over area in common). Neither the presence of law-enforcement
officers at the search nor the actual motivations for conducting the search change the
result. See United States v. Knights, 534 U.S. 112, 122 (2001) (reasonableness of
search evaluated under traditional Fourth Amendment analysis; no basis for
examining official purpose); United States v. Brown, 346 F.3d 808, 811-12 (8th Cir.
2003) (no basis for examining official purpose or “actual motivations” of officers;
Knights eliminated “stalking horse” or “investigatory purpose” inquiry); cf. United
States v. Becker, 534 F.3d 952, 955-57 (8th Cir. 2008) (consensual search of
probationer’s residence by probation officer and two law-enforcement officers did not
violate Fourth Amendment).

      Because the complaint failed to state a federal claim, the dismissal of Dunn’s
Bivens claims is modified to be with prejudice. The without-prejudice dismissal of
Dunn’s pendent state-law claims was within the district court’s discretion. See
Labickas v. Ark. State. Univ., 78 F.3d 333, 334-35 (8th Cir. 1996) (per curiam)
(following dismissal of federal claims, court may dismiss state law claims without
prejudice).
                      ______________________________




                                         -2-